Citation Nr: 0415303	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  95-24 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for instability of the left knee, status post 
arthroscopy, anterior cruciate ligament injury.

2.  Entitlement to an initial evaluation in excess of 20 
percent for instability of the right knee, status post 
arthroscopy, anterior cruciate ligament injury.

3.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the knees, prior to April 4, 2002.

4.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the left knee, effective April 4, 
2002.

5.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the right knee, effective April 4, 
2002.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse and his mother


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
February 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in March 1991, the RO granted service 
connection for degenerative changes of the knees, and 
assigned a 10 percent evaluation, effective August 28, 1990.  
The veteran disagreed with the assigned rating.  It was noted 
in the rating action that it was based on incomplete service 
medical records.  In a rating decision dated in February 
1992, the RO concluded, based on the receipt of additional 
service medical records, that there was clear and 
unmistakable error in the March 1991 rating action and 
recharacterized the veteran's service-connected disability as 
degenerative changes, left knee, postoperative status 
arthroscopy, anterior cruciate ligament injury, evaluated as 
10 percent disabling, effective August 28, 1990; and 
degenerative changes, right knee, postoperative status 
arthroscopy, anterior cruciate ligament injury, evaluated as 
10 percent disabling, effective August 28, 1990.  

This case was previously before the Board in September 1997, 
at which time it was remanded for additional medical 
evidence.  Based, in part, on the findings of a Department of 
Veterans Affairs (VA) examination conducted in March 1998, 
the RO, in a rating action dated in July 1998, increased to 
20 percent the evaluation assigned for each of the veteran's 
service-connected knee disabilities.  The 20 percent 
evaluation was effective August 28, 1990.  In a rating 
decision dated in January 1999, the RO assigned a separate 10 
percent rating for bilateral arthritis of the knees.  This 
rating was effective August 28, 1990.  In August 1999, the 
Board remanded the veteran's claim to the RO so that he could 
testify at a hearing before a Veterans Law Judge of the Board 
at the RO.  That hearing was accomplished in September 2001.  

In December 2001, the Board again remanded the claim to the 
RO.  By rating action dated in December 2002, the RO assigned 
a 10 percent evaluation for arthritis of the right knee and a 
10 percent evaluation for arthritis of the left knee.  Each 
of these ratings was effective April 4, 2002.  In a decision 
in June 2003, the Board again remanded the case to the RO for 
additional development of the record.  By rating decision 
dated in September 2003, the RO increased the evaluation 
assigned to instability of the left knee, status post 
arthroscopy, anterior cruciate ligament injury to 30 percent, 
effective August 28, 1990.  The Board points out that 
although the RO considered this a complete grant of benefits, 
since an extraschedular rating could be assigned, this matter 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).  See also 38 C.F.R. § 4.68 (2003).

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify you if further 
action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of the 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

There is no evidence of record in this case that the 
appellant has been furnished the notice required by VCAA, to 
include as specified in 38 U.S.C.A. § 5103(a) and (b).  In 
this case, the appellant has not been provided with notice of 
what specific information and/or specific medical or lay 
evidence, not previously submitted, is necessary to 
substantiate his claim, and what specific evidence, if any, 
he is expected to obtain and submit, and what specific 
evidence will be retrieved by VA.  The Board acknowledges 
that the supplemental statement of the case issued in 
December 2002 provided the pertinent regulation concerning VA 
development, but this is not sufficient to comply with the 
requirements of the law.  In addition, the Board notes that 
VCAA notice letters issued to the veteran in December 2001, 
and November 2002, referred to issues other than those 
currently on appeal.  They made no mention of the evidence 
required to support the increased rating issues currently on 
appeal.   The Board notes that the increased rating issues on 
appeal stem from a notice of disagreement with the initial 
grant of service connection, and rating assigned, for 
bilateral knee disabilities.  See VAOPGCPREC 08-2003.  
However, the VCAA notice letter issued in December 2001, 
which referred to the requirements for service connection, 
was issued subsequent to the adjudication and grant of 
service connection for the bilateral knee disabilities.  
Accordingly, the exception to VCAA notice applicable to an 
increased rating claim that stems from notice of disagreement 
with the March 1991 rating action is not applicable.  
VAOPGCPREC 08-2003.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The claims file should be reviewed to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the decision of Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.

2.  If additional evidence is received, 
the RO should readjudicate the issues on 
appeal.  If any benefit sought remains 
denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


